As I understand the case, the jury had a right to find from the testimony that the trainmen violated an established practice when they failed to ring the bell of the locomotive as the train approached the place where the accident occurred. So finding, I think the jury might properly have found, further, that the deceased had a right to rely and did rely upon an observance of the practice on the occasion of the accident, and, having found that, to find, as they did, that deceased was not guilty of contributory negligence as charged against him. I think the proper disposition of the appeal was made when the judgment of the court below was affirmed, and respectfully dissent from the conclusion reached by the majority of the members of this court that said judgment should be reversed.